Fourth Court of Appeals
                               San Antonio, Texas
                                   September 24, 2015

                                  No. 04-15-00066-CV

                           CONOCOPHILLIPS COMPANY,
                                  Appellant

                                            v.

                    VAQUILLAS UNPROVEN MINERALS, LTD.,
                                 Appellee

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014CVQ000438-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court